TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00361-CV




                                In re Patrick Earl Tarkington




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to grant his trial attorney’s motion to withdraw. This Court subsequently received a copy

of the trial court's docket sheet, indicating that the motion to withdraw has been granted. See In

re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings ....”). Accordingly, we dismiss the petition for writ of mandamus as moot.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Filed: September 23, 2021